                                            Case 3:18-cv-07591-CRB Document 142 Filed 04/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8       CITY AND COUNTY OF SAN                          Case No. 18-cv-07591-CRB
                                           FRANCISCO, et al.,
                                   9
                                                        Plaintiffs,                        ORDER RE PARTIAL CASE
                                  10                                                       MANAGEMENT SCHEDULE
                                                 v.
                                  11
                                           PURDUE PHARMA L.P., et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13
                                                In light of the parties’ submissions, the Court approves a case management schedule with
                                  14
                                       the following deadlines:
                                  15
                                                1. Service of limited document requests — April 6, 2020.
                                  16
                                                2. Omnibus motion to dismiss (limited to issues not previously resolved in the MDL1) —
                                  17
                                                   April 17, 2020.
                                  18
                                                3. Opposition to motion to dismiss — May 15, 2020.
                                  19
                                                4. Reply in support of motion to dismiss — May 29, 2020.
                                  20
                                       The Court will then set a hearing on the omnibus motion, if it concludes that one is necessary, as
                                  21
                                       the Court’s schedule allows.
                                  22
                                                Plaintiffs propose a 50-page motion, 50-page opposition, and 20-page reply, and ask that
                                  23
                                       the parties be permitted to incorporate by reference similar arguments made in the MDL. See
                                  24
                                       Reply (dkt. 135). The Court will allow Defendants 30 pages to make their case for dismissal,
                                  25

                                  26

                                  27   1
                                        Indeed, Defendants are ordered to state, at the outset of said motion, (1) that each basis for
                                  28   dismissal is not covered by previous holdings in the MDL; or (2) if related to an issue previously
                                       covered by the MDL, what change permits them to revisit the law of the case.
                                           Case 3:18-cv-07591-CRB Document 142 Filed 04/02/20 Page 2 of 2




                                   1   Plaintiffs 30 pages to oppose, and Defendants 15 pages to reply.2 It is not immediately obvious

                                   2   why the parties need to incorporate similar arguments made in the MDL if the omnibus motion is

                                   3   truly limited to issues not previously resolved in the MDL. However, the Court will allow the

                                   4   parties to incorporate by reference documents from the MDL, so long as (1) they are judicious in

                                   5   doing so, and (2) they attach those documents to their briefs.

                                   6          In addition, the Court will allow Plaintiffs’ Fact Sheet to substitute for initial disclosures,

                                   7   with a date for amendment to be determined after 30 days; will allow the parties to commence

                                   8   service of document requests limited to 25 total requests for production on Plaintiffs by all

                                   9   Defendants collectively, and 10 requests for production by Plaintiffs on each Defendant family;

                                  10   and will allow the parties to submit renewed proposed discovery and trial schedules 30 days from

                                  11   the date of this order. To the extent that these requests for production work an unreasonable

                                  12   burden on recipients in light of the COVID-19 crisis, the parties are directed to meet and confer in
Northern District of California
 United States District Court




                                  13   order to try to accommodate each other before seeking the intervention of the Court.

                                  14          IT IS SO ORDERED.
                                  15          Dated: April 2, 2020
                                                                                             CHARLES R. BREYER
                                  16                                                         United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   2
                                        To the extent that individual defendants intend to file additional motions to dismiss based purely
                                  28   on jurisdictional issues, see id. at 9 n.9, those motions shall comport with the page limits in Civil
                                       Local Rule 7.
                                                                                           2
